Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 06/23/2022: 
Claims 1-3 and 5-21 are pending in the current application. Claims 1-3 and 5-20 have been amended. Claim 21 is new. Claim 4 has been canceled. 
The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendment.
Claim Objection 
Claims 19 and 21 are objected to because of the following informalities: Claim 19 recites “whereinthe…”, which should be corrected to “wherein the…”. Claim 21 recited “Claim" which is not a proper noun, should be changed to "claim".  Appropriate correction is required.
Claim Interpretation
Claims 1-3 and 5-20 recites a carbon dioxide scrubbing agent. The instant disclosure teaches:

    PNG
    media_image1.png
    971
    918
    media_image1.png
    Greyscale

It appears any compound of paragraph 20 will inherently be a scrubbing agent as there is no other recitation of other compounds that enable the scrubbing agent. Therefore, any battery that comprises one of the materials of P20 (i.e. in electrolyte/cathode/anode/tab/pad) will inherently be a scrubbing agent. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
	 This interpretation follows with claims 6 and 18 which recite “…the hygroscopic material increases access of the carbon dioxide scrubbing agent to water”, where as long as a compound of P20 is present, and a compound of P21 is present, the hygroscopic material will increase access of the carbon dioxide scrubbing agent to water. 
Claim 7 recites an “air diffusion pad”. It is unclear where the air diffusion pad is relative to battery. It appears based on the instant disclosure the air diffusion pad could be meant to be interpreted as either the cellulose air diffusion layer 32 or the porous diffusion layer 57 (P22). Furthermore, in order for the battery to function air electrodes are porous and allow the diffusion of air. Therefore, an “air diffusion pad” is interpreted as any diffusion/separator/electrode layer. 
	Claim 15 recites “a tab adhesive”. It is unclear what is meant by a tab and the disclosure provides no further understanding of whether the tab is a temporary structure that seals the battery from air prior to use, an electrode terminal, a part of the packaging where the chamber is sealed that extends outward and is sealed by the adhesive. Any of these understandings of a tab will be used to interpret the claim. It is unclear what or how the scrubbing agent can be used in the adhesive as neither a tab or adhesive are claimed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites “…the tab adhesive is deposited inside the chamber containing the zinc-air battery”. The disclosure does not recite or teach this limitation. A tab can be included in numerous ways in a battery and an adhesive used with a tab can also be used in many different ways. One of ordinary skill would not know if this tab adhesive is inside of the housing inside of the chamber combined with an electrode, a separator, a collector, or a housing wall. Is the tab adhesive adhering a tab to the housing? Does it extend from inside of the chamber to the outside of the chamber? It is unclear what is meant by a tab, or tab adhesive and the disclosure provides no further understanding of whether the tab is a temporary structure that seals the battery from air prior to use, an electrode terminal, a part of the packaging where the chamber is sealed that extends outward and is sealed by the adhesive. Therefore, it is unclear how or where a tab would be attached and further where a tab adhesive would be provided. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and  15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the cell" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution “the cell” will be interpreted as the zinc-air battery. 
Claims 15-20 recite “the carbon dioxide scrubbing material”; however, the claim from which it depends, claim 14 recites “...a carbon dioxide scrubbing agent…” and also includes the carbon dioxide scrubbing agent of independent claim 1. It is unclear which scrubbing agent is recited in claims 15-20. For the purpose of compact prosecution “…a carbon dioxide scrubbing agent...” of claim 14 will be interpreted as a second carbon dioxide scrubbing agent and claims 15-20 will be interpreted as drawn to the second agent. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-6 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2005/0255339 A1).
Regarding claim 1, Tsai teaches a zinc-air battery (P20) comprising an air cathode 14/40, a zinc electrode 12, an electrolyte and a housing, or frame structure (P20.26-27.48-49; Fig.2.10), wherein the zinc-air battery comprises a carbon dioxide scrubbing agent comprising lithium hydroxide (P65) and a hygroscopic material comprising polyvinyl alcohol (PVA) (P66-67). 
Regarding claim 2, Tsai teaches the carbon dioxide scrubbing agent further comprises a basic hydroxide salt (P65). 
Regarding claim 3, Tsai teaches the carbon dioxide scrubbing agent further comprises potassium hydroxide (P65). 
Regarding claim 5, Tsai teaches the hygroscopic material further comprises carboxymethyl cellulose (P66). 
Regarding claim 6, Tsai teaches the hygroscopic material of the carbon dioxide scrubbing agent is the same as that of the instant disclosure, or carboxymethyl cellulose or PVA and therefore, the hygroscopic material increases access of the carbon dioxide scrubbing agent to water. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Regarding claim 10, Tsai teaches the carbon dioxide scrubbing agent is embedded on a surface of the air cathode (P61-62.64).
Regarding claim 11, Tsai teaches the air cathode comprises the carbon dioxide scrubbing agent, or the electrolyte LiOH (P64-66). 
Regarding claim 12, Tsai teaches the carbon dioxide scrubbing agent is dissolved or suspended in the electrolyte LiOH (P65-67).
Regarding claim 13, Tsai teaches the carbon dioxide scrubbing agent is mixed into or coated on to zinc electrode (P28.38).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 1 above, and further in view of Dopp et al. (US 20080160413).
Regarding claim 21, Tsai teaches a separator filled with the electrolyte which comprises the hygroscopic material of claim 1 (P62-66). Tsai teaches examples where the separator can be a cellulose material and may comprise any additive (P61). 
Tsai is silent in teaching the carbon dioxide scrubbing agent combined with hygroscopic material of PVA also comprises rayon fibers, or the hygroscopic material further comprises. rayon fibers; however, Dopp, in a similar field of endeavor related to metal-air batteries (P27) teaches separators for metal batteries that prevent short circuiting, are ionically conductive, electrically nonconductive and minimize volume include those of rayon as preferable (P38). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the separator material of Dopp, of rayon, in the battery of Tsai, where the separator is filled with the electrolyte comprising the scrubbing agent and hygroscopic material, or the hygroscopic material combined with the scrubbing agent may also comprise rayon. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Claims 1-3, 5-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burchardt (WO 2007/144357) in view of Sayre et al. (US 2011/0111287).
Regarding claim 1, Burchardt teaches a zinc-air battery comprising an air cathode, a zinc anode, an electrolyte and a housing, or part of casing for air access (pg. 4.8-9.21; Fig. 9-10); 
wherein the zinc-air battery comprises a carbon dioxide scrubbing agent combined with a hygroscopic material (pg. 7) and the carbon dioxide scrubbing agent comprises LiOH (pg. 7). 
Burchardt is silent in teaching the hygroscopic agent comprises polyvinyl alcohol but teaches the hygroscopic agent may comprise CaO or phosphorous acid, and may comprise any hygroscopic material that retains water (pg. 12.19); however, Sayre, in a similar field of endeavor related to metal air batteries (P49) teaches hydroscopic material that are used to retain water, or keep a cell wet (P51). 
Sayre teaches that typical hygroscopic materials include CaO, phosphorous acid and polyvinyl alcohol to keep a cell wet, resist dry out and enhance electroconductivity (P51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the hygroscopic material of Burchardt comprise polyvinyl alcohol, because one of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. MPEP 2144.06 II
Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP 2112.01
Regarding claim 2, modified Burchardt teaches the carbon dioxide scrubbing agent further comprises a basic hydroxide salt (pg. 7.12).
Regarding claim 3, modified Burchardt teaches the carbon dioxide scrubbing agent further comprises sodium hydroxide (pg. 7).  
Regarding claim 5, modified Burchardt is silent in teaching the hydroscopic material comprises polyacrylic acid however, Sayre teaches hydroscopic material that are used to retain water, or keep a cell wet (P51). 
Sayre teaches that typical hygroscopic materials include CaO, phosphorous acid, PVA and polyacrylic acid to keep a cell wet, resist dry out and enhance electroconductivity (P51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the hygroscopic material of Burchardt comprise polyacrylic acid, because one of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. MPEP 2144.06 II
Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
Regarding claim 6, modified Burchardt teaches the hygroscopic material of the carbon dioxide scrubbing agent is the same as that of the instant disclosure, or carboxymethyl cellulose or PVA and therefore, the hygroscopic material increases access of the carbon dioxide scrubbing agent to water. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Regarding claim 7, modified Burchardt teaches an air diffusion pad, or oxygen evolution layer that allows oxygen and electrolyte penetration (pg. 14) comprises the carbon dioxide scrubbing agent (pg. 19). 
Regarding claim 8, modified Burchardt teaches an interior surface of the housing, or the active layer (an interior surface of the housing) comprises a coating of the carbon dioxide scrubbing agent, or is coated with the carbon dioxide scrubbing agent (pg. 19). 
Regarding claim 9, modified Burchardt teaches an air reservoir, defined by the housing (pg. 21; Fig. 9-10 – where 92/103 or air side is separated from the zinc anode side 93/102)
Regarding claim 10, modified Burchardt teaches the carbon dioxide scrubbing agent is embedded on a surface of the air cathode (pg. 18-19). 
Regarding claim 11, modified Burchardt teaches the air cathode comprises the carbon dioxide scrubbing agent (pg. 19). 
Regarding claim 12, modified Burchardt teaches the carbon dioxide scrubbing agent is dissolved in the electrolyte (pg. 19)
Regarding claim 13, modified Burchardt teaches the carbon dioxide scrubbing agent may be included in the anode (pg. 20). Modified Burchardt is silent in teaching the agent may be coated on the anode; however, Burchardt teaches introducing the agent to an active layer by dip coating the mixture on the active layer (pg. 19). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to coat the anode with the scrubbing agent, using a dip coating spraying method which is taught as a method of incorporating it. Claim 13 is considered product-by-process claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). It is unclear how coating the anode with the scrubbing agent, via a method such as dip coating would result in a different structure than one using mixing, spraying or soaking.
Regarding claim 14, modified Burchardt teaches a packaging for a zinc-air battery, wherein the packaging or case 101 surrounding the cell (pg. 19) the packaging comprising a chamber, defined by the inside of the packaging comprising a carbon dioxide scrubbing agent (for example agent within electrolyte) and containing the zinc-air battery during storage (pg. 7. 20-21; Fig. 9-10). 
Regarding claim 16, modified Burchardt teaches the carbon dioxide scrubbing agent comprises a basic hydroxide salt (pg. 7).
Regarding claim 17, modified Burchardt teaches the carbon dioxide scrubbing agent comprises lithium hydroxide (pg. 7). 
Regarding claim 18, modified Burchardt teaches the scrubbing agent is combined with a hygroscopic material (pg. 7).
Regarding claim 19, modified Burchardt is silent in teaching the hygroscopic agent comprises polyvinyl alcohol but teaches the hygroscopic agent may comprise CaO or phosphorous acid, and may comprise any hygroscopic material that retains water (pg. 12.19); however, Sayre, in a similar field of endeavor related to metal air batteries (P49) teaches hydroscopic material that are used to retain water, or keep a cell wet (P51). 
Sayre teaches that typical hygroscopic materials include CaO, phosphorous acid and polyvinyl alcohol to keep a cell wet, resist dry out and enhance electroconductivity (P51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the hygroscopic material of Burchardt comprise polyvinyl alcohol, because one of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. MPEP 2144.06 II
Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 20, modified Burchardt teaches the hygroscopic material of the carbon dioxide scrubbing agent is the same as that of the instant disclosure, or carboxymethyl cellulose or PVA and therefore, the hygroscopic material increases access of the carbon dioxide scrubbing agent to water. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Burchardt in view of Sayre, as applied to at least claim 1, and further in view of Gauthier et al. (US 2004/0129717), Shrim et al. (WO 00/36690) and Nitta et al. (US 2015/0111115).
Regarding claim 15, modified Burchardt teaches the battery of claim 14, the rejection of which is incorporated herein in its entirety. Modifeid Burchardt is silent in teaching the zinc-air battery has a tab adhesive however; Gauthier, in a similar field of endeavor related to metal air-batteries, teaches using a tab system to cover air entry ports with a tab and adhesive layer (abstract). Gauthier teaches the tab prevents the ingress of carbon dioxide into the cell (P2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to cover the air entry ports of the battery of modified Burchardt with an adhesive and tab, as taught by Gauthier to prevent the exposure of the cell to air.
Modifed Burchardt is silent in teaching the tab adhesive comprises the scrubbing agent however, Shrim, in a similar field of endeavor related to metal air-batteries, teaches using a CO2 scrubber coated on a battery casing, inside a packaging, directly on a packaging or elsewhere to prevent carbon dioxide from contacting the cell (pg. 52-55). Shrim teaches scrubbers such as calcium hydroxide, magnesium hydroxide and soda lime (pg. 53). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a scrubber agent in components such as the adhesive of modified Burchardt to prevent the ingress of moisture into the system, as taught by Shrim. 
Modified Burchardt in view of Shrim is silent in teaching that the LiOH functions as an CO2 scrubber, (although this property is inherent MPEP 2112); however, Nitta, in a similar field of endeavor related to metal air-batteries, teaches that LiOH functions as a known scrubber, in addition to calcium hydroxide, MgO, etc. (P15-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a scrubbing agent such as LiOH in the packaging or as the adhesive, as taught by Nitta, because one of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. MPEP 2144.06 II
Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Burchardt in view of Sayre, as applied to at least claim 1, and further in view of Dopp et al. (US20080160413)
Regarding claim 21, modified Burchardt teaches a separator filled with the electrolyte which comprises the hygroscopic material of claim 1. Burchardt teaches examples where the separator is polypropylene (pg. 24). 
Modified Burchardt is silent in teaching the carbon dioxide scrubbing agent combined with hygroscopic material of PVA also comprises rayon fibers, or the hygroscopic material further comprises. rayon fibers; however, Dopp, in a similar field of endeavor related to metal-air batteries (P27) teaches separators for metal batteries that prevent short circuiting, are ionically conductive, electrically nonconductive and minimize volume include those of rayon as preferable (P38). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the separator material of Dopp, of rayon, in the battery of modified Burchardt, where the separator is filled with the electrolyte comprising the scrubbing agent and hygroscopic material, or the hygroscopic material combined with the scrubbing agent may also comprise rayon. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729    

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729